Mr. Justice A.ldr:ey
delivered the opinion of the court.
An appeal having been taken in this case on September 6, 1924, the stenographer was granted several extensions of time for preparing and filing the transcript of the evidence, one of which for fifteen days was granted on December 3, 1924. On December 19th the stenographer moved for another extension of five days and it was granted on the 31st of the same month. On the 26th the stenographer had filed the said transcript and it was pending approval in the court below. On these facts the appellee moves for dismissal of the appeal.
The extension of fifteen days granted on December 3rd expired on the 18th of the same month, and inasmuch as within that time the transcript of the evidence was not filed, the period of thirty days allowed the appellant for filing in this court the transcript on appeal must be computed *968from the time of filing the notice of appeal; therefore, it ■expired on October 6, 1924. For this reason the appeal must be dismissed, for although on a motion of December 19th another extension was granted on the 31st, that extension, moved for and granted after the previous extension had expired, is void, as held in the cases of Claudio v. Ortiz, 29 P.R.R. 404; Ex parte Deliz et al. v. Franco, 21 P.R.R. 498; González v. Acha, 19 P.R.R. 1143, and Ferrer v. People, 14 P.R.R. 382.
The appellant alleges that the delay of the stenographer in preparing the transcript of the evidence can not prejudice him in accordance with Act. No. 81 of 1919, but this ■question has been decided adversely to his contention in the case of González v. Méndez, decided December 18, 1924, ante, page 808, and in other cases therein cited.
The appeal must be dismissed.

Appeal dismissed.

Chief Justice Del Toro and Justices Wolf, Hutchison and Franco Soto concurred.